Per Curiam,
The general rule is that only those who claim through the decedent, as creditors, legatees or next of kin, have any standing in a distribution proceeding in the orphans’ court. The appellant’s contention is that this general rule does not apply *640where the fund is wrongfully included in the account, either because, though, in the name of the decedent, it is really a trust, or because the title is in another person. Granting this, the prima facie presumption is that funds accounted for by an administrator as assets of the estate belong to the estate. Even in the absence of such legal presumption the actual inference from the circumstances of this transaction, if unexplained, would be that the fund represented by the $ 194 check belonged to the decedent. The burden of proving a trust rested on the appellant. It was not sufficient for him to raise a doubt as to the ownership of the fund, but it was incumbent on him to establish his allegation by the quantum and quality of proof which would move a chancellor to decree a trust. We cannot say that the auditor who heard and saw the witnesses, erred in refusing to find that the decedent sold the bark to the appellant, not as agent of the Union Tanning Company, but individually, that the delivery made subsequently by the decedent to the company was upon the appellant’s account, and that the proceeds of the sale of the bark represented by the check in question belonged to the latter. In the absence of clear and convincing proof of these facts the appellant had no standing to claim the fund. The questions of fact are so thoroughly and satisfactorily discussed in the report of the auditor and the opinion of the court below, as to render separate discussion of the assignments of error unnecessary. That the findings of an auditor upon questions of fact, which have been approved by the court below, will not be disturbed on appeal except for plain mistake, is so well settled as not to require- the citation of authority.
All the assignments of error are overruled, the decree is affirmed and the appeal dismissed at the costs of the appellant.